BY THE COURT
We have carefully considered the application, the splendid brief and the forceful oral argument of counsel on the application for rehearing. We have likewise examined the case of Harris v State, 125 Oh St, 257, but feel that it in no wise is contradictory of any legal premise upon which our former opinion was based.
The other phases of the oral argument were specially considered and discussed in our opinion.
The brief questions the charge of the court on corroboration of an accomplice. We find the charge sufficient. In any event against the general exception.
It is urged that compulsion and duress appear to have dominated and controlled the State’s witnesses in their testimony. We -are satisfied that such a condition did not exist to an extent requiring the court to so find as a matter of law. The facts indicating compulsion as well as the credence to be given the testimony of the witnesses for and against the State, it was the province of the jury to consider and weigh.
If true, the record in our judgment supports the conviction. As we said in our former decision, if acting as a jury, we would have hesitated to convict, but to set this verdict aside as manifestly against the weight of the evidence would necessarily require us to invade the clear field of the jury.
The application will therefore be overruled.
ALLREAD, PJ, HORNBEOK and KUNKLE, JJ, concur.